Citation Nr: 1647029	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  15-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board remanded the Veteran's claim for a videoconference hearing. In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In August 2016, the Board again remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left wrist disorder was not manifested during service and is not shown to be related to active service; osteoarthritis was not manifested within a year of separation from service.



CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by service; left wrist osteoarthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's August 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in October 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis 

The Veteran appeals the denial of entitlement to service connection for a left wrist disorder. He contends that he originally injured his wrist after falling from a boulder while hiking and rock climbing off-base in 1959. The Veteran claims that he was treated for this injury at Twentynine Palms Naval Hospital. Unfortunately, a search for his records at this facility yielded negative results.

The Board acknowledges that the Veteran has been diagnosed with osteoarthritis of the left wrist, which is considered a chronic disease. See 38 C.F.R. § 3.309(a). However, the Board notes that the Veteran's service treatment records are silent for any wrist injury. The Board acknowledges that the Veteran's medical records reveal that he injured his left wrist in 1991 and required surgery to repair the damage. He has received both VA and private treatment for his wrist disorder, including medication and orthotics, which will be discussed below.

In support of his claim, the Veteran has provided a March 2010 statement from his doctor at the Charlotte Orthopedic Clinic, P.A. that claims the Veteran has osteoarthritis of his left wrist due to a fracture that occurred in 1959. The Board also observes an April 2013 medical record and X-ray finding that the Veteran's left wrist has "significant old posttraumatic changes with joint space narrowing and subchondral sclerosis with old fracture deformities of the ulnar styloid process and distal radius with orthopedic rodding of the distal radius."  

The Board notes that the Veteran has provided several lay statements from fellow service members who claim that they served with the Veteran and observed the Veteran with a cast on his left arm and wrist around 1959. Specifically, a July 2015 statement from B. B. describes that he witnessed the Veteran fall from a rock and injure his left arm. B. B. then stated that he took the Veteran to the infirmary for treatment, and the next time he saw the Veteran, the Veteran had a cast on his left arm. The Veteran also provided a photograph of where he injured his wrist and claims that he is the individual leaning against the large boulder with a cast on his left arm.

In June 2016, the Veteran testified that he injured his wrist in the summer of 1959 after falling off a boulder in Castle Tree National Park. The Veteran stated that he then went to sick bay to have his wrist set, but this procedure was unsuccessful. The Veteran explained that he reinjured his wrist around 1991. He also complained of constant wrist pain and limited movement since the original claimed injury.

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA examination in September 2016. After a review of the Veteran's claims file, the examiner reported that there was no reference to a possible left wrist injury in the Veteran's service treatment records and that at separation, the Veteran's left wrist was normal. The examiner noted that the first reference to a possible left wrist injury was in May 1991, which stated "left forearm: impression: displaced fracture of the distal radius and ulna." These May 1991 treatment records indicate that the Veteran injured his wrist while playing volleyball and his left wrist was surgically repaired. Subsequent treatment records from November 1995 note "an old healed fracture of the distal radius...and distal ulna." Upon examination, the range of motion of the Veteran's left wrist was deemed abnormal. The Veteran reported constant pain and decreased strength in his left wrist. The examiner diagnosed the Veteran with "osteoarthritis left wrist s/p left wrist fracture [from May 1991]." 

Ultimately, the VA examiner determined that it is less likely than not (less than 50 percent probability) that the Veteran's left wrist disorder was incurred in or caused by active service. The examiner explained that there were several inconsistencies in the Veteran's claims file regarding the nature of the Veteran's left wrist injury and his documented medical history. The examiner also remarked that 

There is no evidence of a very old [left wrist] injury, such as might have occurred in service, as opposed to the documented pathology in 1991. The Veteran's 5/1991 medical record from Passavant area hospital show that the Veteran presented with left wrist pain following a fall while playing volleyball on 5/12/1991 and his x-ray after this 5/12/1991 injury showed acute "Displaced fractures of the distal radius and ulna - left". The 5/12/1991 x-ray did not show any findings of any old or past left wrist injury/fracture or condition.

As an initial matter, the Board notes that there is no evidence showing that the Veteran's left wrist disorder, diagnosed as osteoarthritis, was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). It appears that the earliest date that the Veteran was diagnosed with osteoarthritis of the left wrist was around 1991, nearly 30 years after service. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the degenerative disc disease is related to service. Walker, 708 F.3d at 1338-40.

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). The above referenced VA examiner considered the Veteran's entire medical and military records and provided adequate reasons and bases for reaching her decision that the Veteran's left wrist disorder was not service connected. However, the March 2010 statement from the Veteran's private doctor does not indicate that he had reviewed the Veteran's military and VA treatment records, while the VA examiner's opinion was based on objective facts documented in the Veteran's medical records. Therefore, the Board finds the report from the September 2016 VA examiner more probative than the statement from the Veteran's private doctor which is not as fully supported or explanative. 

The Board finds the most probative evidence of record is against showing that the Veteran's left wrist disorder is related to service. In making this decision the Board notes that the Veteran is competent to report wrist pain and the circumstances surrounding it. The Board also acknowledges the lay evidence asserting that the Veteran injured his wrist while in service, as attested by the statements from the Veteran's fellow service members that they observed the Veteran with a cast on his arm. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's left wrist disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). Importantly, the Board stresses that the Veteran's service treatment records do not contain a documented in service wrist injury and his separation examination was normal. Subsequent medical treatment records indicate his left wrist was surgically repaired in 1991 after a sports related injury.  It is noted that there are reasons for applying a caste other than with a fracture.  Significantly the evidence prior to 1991 does not contain any evidence of a fracture prior to that date.

Post-service reports of left wrist pain were not noted until around 1991, which was nearly 30 years after separation from service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of  symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). In sum, the Board gives more weight to the September 2016 VA opinion rendered by a trained medical professional finding that the Veteran's left wrist disorder was not attributable to service and any references to an old wrist injury arose from a post-service 1991 surgical procedure.

Given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that he has a left wrist disorder as a result of his active service. There is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


